DETAILED ACTION0
Status of the Claims
This action is in response to the amendment filed August 16, 2022.  Claims 1-20 are pending.  All pending claims are examined. This action is Final.
Response to Arguments
A deposit of funds is a commercial or legal interaction and as such is an abstract idea.
As for the real time fraud review that is just complicated rules as part of the transaction to determine whether or not to proceed.  A complicated abstract idea is still abstract.
As for Berkheimer.  What the applicant is describing is the transaction itself the other elements are data gathering which courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
As for the art rejection applicant’s arguments were persuasive.  The examiner could not find daily balance in relation to deposit while banks may have used such a measure it is not in easily searched databases to which the examiner has access.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Independent Claim 1, which is illustrative of the independent claims including 11 and recites: 
“1 A computer implemented method of rendering access to funds in real time from one or more deposits, comprising executing by at least a processor in a server, at least one code stored in a non-transitory computer-readable medium which causes the server to perform steps, comprising:

responsive to receiving the one or more deposits of a transaction, accessing user bank relationship data of a user from a database;
determining user eligibility, based on accessing the user bank relationship data, by evaluating a bank relationship of the user with a financial institution which the user has at least one opened checking account with one or more deposit activities for at least a defined minimum number of statement cycles and having maintained an average daily balance above a defined amount as a portion of decisioning criteria;
performing, in response to determining that the user is eligible, a real time fraud review by the financial institution on the one or more deposits;
determining, based on a determination that the one or more deposits cleared the fraud review, an approved amount per day, as real time fund access limit from one or more deposits, wherein the approved amount is based on one of: a fixed approved amount or a defined percentage of an average daily balance in a certain statement period;
once the approved amount has been determined and prior to a conclusion of the transaction, granting real time fund access up to the approved amount per day towards the one or more deposits available for immediate withdrawal from the at least one opened checking account, without a service charge and without interests charged by the financial institution; 
directly depositing into the user’s at least one opened checking account, remaining un-advanced amount of the one or more deposits through usual funds clearance time frame; and 
reducing, based on determining that the user becomes ineligible, at least a portion of the approved amount.”

The invention as claimed recites an abstract idea of funds transfer which is a commercial interaction, a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.  
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor, server, network, database -  see App. specification, paras. 0013-0014).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. computer) for transmitting or and receiving data.  The database is used for data gathering.  These limitations merely recite process steps for gathering transaction data associated with the user and outputting a result regarding the access to funds in real time decision. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
In particular, the claim only recites generic computer components (e.g. computer) for transmitting or and receiving data.  The database is used for data gathering.  These components were reevaluated in Step 2B.  As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
Further, the dependent claims 2-10 and 11-20 for example, recite additional descriptive details about the criteria for evaluating the deposit, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott S Trotter whose telephone number is (571)272-7366. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT S TROTTER/ Primary Examiner, Art Unit 3696